FITZSIMONS, J.
The complaint alleges that plaintiff’s two infant daughters entered defendant’s employ as house servants; that they had, in defendant’s house, clothing of the value of $400; that the clothing was destroyed' by fire; and that defendant recovered from an insurance company the value thereof, and refused to pay the same over to plaintiff, who, as father, owned his daughters’ clothing,—hence this action. The trial justice dismissed the-complaint. He did right in doing so. There is no evidence showing that defendant received money from any insurance for the clothing which plaintiff’s daughters had in his house; in fact, the evidence entirely failed to support the complaint, and was rightfully dismissed. Judgment affirmed, with, costs.